DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 18-26 in the reply filed on 3/30/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 18, 20-23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The independent claim 18 recites: (1) “wherein cellulose, copper, and silicon dioxide are dissolved in the raw spinning solution,” which is indefinite because: (a) this combination of solids would not form a [liquid] solution, but only will be a mixture of solids at 30-400C. (b) Applicant in [0019] of the disclosure says “the raw spinning solution may further include ammonia” which means the raw spinning solution has no ammonia, and ammonia is not a necessity. (c) Cellulose, copper and silicon dioxide are dissolved in the raw spinning solution, means copper is not originally present in the raw spinning solution. (d) The working examples describe dissolving cellulose and silica in a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 20-23, 25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Manabe et al (US 4,857,196) in view of Fujimura et al (US 2012/0125850), with further evidence from Bandel et al (US 4,933,084).
Considering applicant’s disclosure at pages 28 and 29, it is assumed that the process being claimed in claim 18 is to make cellulose hollow fiber membranes using the “cuprammonium process” (which is well-known in the art), in which the membrane is formed from a solution of cuprammonium cellulose. 
Manabe is the closest reference, which teaches making hollow fiber membranes, for the express purpose of capturing viruses, using the cuprammonium process. Manabe, starting at col. 6, line 57, teaches the process. The spinning solution is strictly maintained between 10-400C, preferably near ambient temperature (ambient temperate in most of the United States during the day is 85-95F (30-35C)), and must be free of bubbles and undissolved residues. While Manabe does not expressly states “aging”, the examiner believes that the aging process, among other possible reasons, is to get rid of 
Manabe does not teach adding the ppm levels of silica in these cited portions. However, Manabe in col. 6, lines 24-9, teaches that the membrane may contain silica or activated carbon or other additives as desired. Fujimura teaches in [0100] and [0105] that the solution viscosity is critical to the membrane formation (spinning), which can be controlled by adding silica (better than increasing the concentration or the molecular weight of the polymer), and a good viscosity is required to retain the shape of the hollow fiber during formation, while maintain constant extrusion. Therefore it would have been obvious to add silica in the solution of Manabe to have the advantages of the Fujimura teaching. The actual concentration of silica required can be optimized based on the teaching of Fujimura.
Regarding drying in claims 27-29, Manabe teaches air-drying the membrane in the working examples, which would be around 30C, since a temperature is not specified, and 30C would be a normal ambient.
.

Response to Arguments
Applicant's arguments filed 9/7/21 have been fully considered but they are not persuasive.
At the outset, applicant must establish unexpected results with evidence over the prior art. Unexpected results must be commensurate in scope with the claims. MPEP 716.02. The examiner fails to see any unexpected results as argued, as compared to the prior art. Argument about Fujimura is misplaced, because Fujimura is used only to show addition of silica as a viscosity stabilizer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777